 I   DAVID L. ANDERSON (CABN 149604)
     United States Attomey
 2
     HALLIE HOFFMAN (CABN            2IOO2O)
 3   Chief, Criminal Division

 4   MARISSA HARRIS OIYBN 4763025)
     Assistant United States Attomev
 5
               150 Almaden Boulevard, Suite 900
 6             San Jose, Califomia 95 I l3
               Telephone: (408) 53 5-5061
 7             FAX: (408) 535-5066
               marissa.harris@usdoj. gov
 8
     Attomeys for United States of America
 9
                                       UNITED STATES DISTRICT COURT
10
                                    NORTHERN DISI'RICT OF CALIFORNIA
11
                                               SAN JOSE DIVISION
12

l3   UNITED STATES OF AMERICA.                        )   NO. l8-CR-000001 BLF
                                                      )
14            Plaintiff,                              ) NOTICE OF DISMISSAI,
                                                      )
15                                                    )
                                                      )
16   OSCAR CAMACHO, JR.,                              )
                                                      )
l7            Defendant.                              )
                                                      )
18

t9            With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United

20   States   Attomey for the Northem District of Califomia dismisses the above indictment against Oscar

21   Camacho, Jr. without prejudice.

22

23

24
     DATED:3
                     /*l zi)zo                                   Respectfully submitted,

                                                                 DAVID L. ANDERSON
                                                                 United States Attomey
25

26
                                                                 IIAI,I,II] OFF'MAN
27                                                               Chiel Criminal Division
28

     NOTICE OF DISMISSAL
     No. 18-CR-000001                                                                          v. 7 11012018
 1          Leave is granted to the govemment to dismiss the indictment against Oscar Camacho, Jr.

 2

 3
            March 16, 2020
 4   Date
                                                             HON. BETH L. FREEMAN
 5                                                           United States District Judge

 6

 7

 8

 9

10

11


12

13

14

15

16

17

18

l9
20

2l
22

23

24

25

26

27

28

     NOTICE OF DISMISSAL
     No. l8-CR-000001                                                                       v. 7 11012018
